                                                                              USDC SONY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #·      ·Atl, .
 --------------------------------------------- .------------------------- X               ftJ?!,/21
                                                                              DATE ;;,ILED:

UNITED STATES OF AMERICA
                                                                                   ORDER
                  - v. -

JOSHUA TORRES,                                                                 Sl 19 Cr. 287 (VM)

                                    Defendant.


----------------------------------------------------------------------- X

         WHEREAS, with the defendant's consent, his guilty plea allocution was taken before a

United States Magistrate Judge on December 12, 2019;

        WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of that transcript, this Court has determined that the defendant

withdrew his prior guilty plea and entered a guilty plea to the Superseding Information knowingly

and voluntarily and that there _was a factual basis for the guilty plea;

        IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.


SO ORDERED:

Dated:Jlo     ~:lfrv:~/f
     New York, New York
                                                                      Case 1:19-cr-00287-VM Document 26 Filed 12/12/19 Page 1 of 2
.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                         X
                                 UNITED STATES OF AMERICA

                                                                            - v. -                                                                            SUPERSEDING INFORMATION

                                 JOSHUA TORRES,                                                                                                               S1 19 Cr. 287   (VM)

                                                                                                           Defendant.
                                                                                                                                                         X




                                                                                                                                                 COUNT ONE

                                                                                       The United States Attorney charges:

                                                                                       On or about January 8, 2019, in the Southern District

                             of New York and elsewhere, JOSHUA TORRES, the defendant, knowing

                             he had previously been convicted of a crime punishable by

                             imprisonment for a term exceeding one year,                                                                                         knowingly did

                         possess ammunition, to wit, a Federal .380 caliber bullet, which

                         had previously been shipped and transported in interst~te and

                             foreign commerce.

                                                                          (Title 18, United States Code, Section 922 (g) (1).)




                                                                                                                                                       GEOFFR   s   BERMAN L.~
                                                                                                                                                        United States Attorney
    '           ... ---::··:.: ·;·-~:'                                    .-:.:.
                                                                                   1
                                                                                           .     .... : .                 -   _-_   \\
    i l ~ ; : . i ;-
        \
                                                         >" ' ·''
                                                               . t .., 1'      •   i-                                               \\
                                      • {       •'      I '   '!     ·•        •                                                         \
            \ [ ' '., ),_ ; . ,-,. •..• ', ,, r, 1 • '·' 'l ·1 '1 .,\ >i)
                                                                      ,,..
            I                "             l . ,.. '" \_l ( •• ·,, i l                     /'I   l   • t   '
            \            \   #   't        I   • ..._    ,    I'          j.                                                                 \


                1

                \1•·1·,(':!.,                                                                                                  -··\\
                \\               )~ . '• ,. ·.·:·.'                                . i..         ~•<> ~             C')   2019··
                    \'\)/'\!·\· \·)!.l·,_i·,~: .. ~\Ll                                                         ll   4 .• -•~:.: -
                     I                                        •• -
                     t
                     '       --  - -
                                      .,        .
1
    Case 1:19-cr-00287-VM Document 26 Filed 12/12/19 Page 2 of 2
.


                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK


                   UNITED STATES OF AMERICA

                              - v. -

                         JOSHUA TORRES,

                                              Defendant.


                   SUPERSEDING INFORMATION

                      S1 19 Cr. 287    (VM)

           (Title 18, United States Code, Section
                        922 (g) (1).)


                                   GEOFFREY S. BERMAN
                              United States Attorney.
                                                                         1
     Jccdtorp
                               Plea

 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2   ------------------------------x

 3   UNITED STATES OF AMERICA,                      New York, N.Y.

 4              v.                                  Sl 19 Cr. 0287(VM)

 5   JOSHUA TORRES,

 6                    Defendant.

 7   ------------------------------x

 8
                                                    December 12, 2019
 9                                                  10:45 a.m.

10
     Before:
11
                             HON. SARAH L. CAVE,
12
                                                 Magistrate Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: MICHAEL D. LONGYEAR
17        Assistant United States Attorney

18   FEDERAL DEFENDERS OF NEW YORK INC.
          Attorneys for Defendant
19   BY:  SYLVIE LEVINE

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                            2
     Jccdtorp
                                  Plea
 1              THE CLERK:    Your Honor, this ts the matter of the

 2   United States v. Joshua Torres, 19 Crim. 287.

 3              Counsel, please state your appearance for the record.

 4              MR. LONGYEAR:     Good morning, your Honor.    Michael

 5   Longyear on behalf of the United States.

 6              THE COURT:    Good morning, Mr. Longyear.

 7              MS. LEVINE:     Good morning, your Honor.     The Federal

 8   Defenders of New York by Sylvie Levine on behalf of Mr. Torres.

 9              THE COURT:    Good morning, Ms. Levine.

10              Good morning Mr. Torres.     I'm Magistrate Judge Cave.

11   The purpose of this proceeding is to make sure that you

12   understand your rights, to decide whether you are pleading

13   guilty of your own free will, and to make sure you are pleading

14   guilty because you are guilty and not for some other reason.

15              I have before me a form entitled "Consent to Proceed

16   Before a United States Magistrate Judge on a Felony Plea

17   Allocution" that you have signed.       What this form says is that

18   knowing you have the right to have this plea taken by a United

19   States District Judge, you are agreeing to have the plea taken

20   by me, a United States Magistrate Judge.       You will still be

21   entitled to all the same rights and protections as if you were

22   before a district judge.       Among other things,   if you are found

23   guilty, you will be sentenced by a district judge.

24              Do you understand all of that, sir?

25              THE DEFENDANT:      yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         3
     Jccdtorp
                                   Plea
 1              THE COURT:   OK.     So,   I will accept your consent.

 2              I will ask the clerk to swear in the defendant and

 3   take the Waiver of Indictment.

 4              THE CLERK:   Please stand and raise your right hand.

 5              (The defendant was sworn)

 6              THE CLERK:   Please state your name for the record.

 7              THE DEFENDANT:     Joshua Torres.

 8              THE CLERK:   Have you signed the Waiver of Indictment?

 9              THE DEFENDANT:     Yes.

10              THE CLERK:   Before you signed it, did you discuss it_

11   with your attorney?

12              THE DEFENDANT:     Yes.

13              THE CLERK:   Did your attorney explain it to you?

14              THE DEFENDANT:     Yes.

15              THE CLERK:   Do you understand what you are doing?

16              THE DEFENDANT:     Yes.

17              THE CLERK:   Do you understand that you are under no

18   obligation.to waive indictment?

19              THE DEFENDANT:     Yes.

20              THE CLERK:   Do you understand that if you do not waive

21   indictment,   if the government wants to prosecute you, they will

22   have to present this case to a grand jury, which may or may not

23   indict you?

24              THE DEFENDANT:     Yes.

25              THE CLERK:   Do you understand that by signing this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        4
     Jccdtorp
                                 Plea
 1   Waiver of Indictment, you have given up your right to have this

 2   case presented to the grand jury?

 3              THE DEFENDANT:    Yes.

 4              THE CLERK:   Do you understand what a grand jury is?

 5              THE DEFENDANT:   Yes.

 6              THE CLERK:   Have you seen a copy of the information?

 7              THE DEFENDANT:   Yes.

 8              THE CLERK:   Do you waive its public reading?

 9              THE DEFENDANT:   Yes.

10              THE CLERK:   And how do you plead?

11              THE DEFENDANT:    Guilty.

12              THE COURT:   You can be seated.

13              Mr. Torres, to begin, do you understand that any

14   statements you make here may be used against you in a

15   prosecution for perjury or making false statements?

16              THE DEFENDANT:   Yes.

17              THE COURT:   If at any time you don't understand any of

18   my questions or if you want to consult with Ms. Levine,    just

19   say so, because it's very important that you understand every

20   question before you answer it.

21              Tell me again your full name.

22              THE DEFENDANT:   Joshua Torres.

23              THE COURT:   How old are you?

24              THE DEFENDANT:    21.

25              THE COURT:   Are you a citizen of the United States?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           5
     Jccdtorp
                                   Plea
 1              THE DEFENDANT:      Yes.

 2              THE COURT:   Are you able to read and write in English?

 3              THE DEFENDANT:      Yes.

 4              THE COURT:   OK.     What is the extent of your formal

 5   education?    How far did you go in school?

 6              THE DEFENDANT:      Oh, eleventh grade.

 7              THE COURT:   Eleventh grade.     Are you now or have you

 8   recently been in the continuing care of a doctor or

 9   psychiatrist for any reason?

10              THE DEFENDANT:     No.

11              THE COURT:   Have you ever been hospitalized in the

12   past for mental illness?

13              THE DEFENDANT:     No.

14              THE COURT:   For alcoholism?

15              THE DEFENDANT:     What?

16              THE COURT:   Have you been in the hospital for

17   alcoholism?

18              THE DEFENDANT:     .No.

19              THE COURT:   For narcotics addiction?       Have you been in

20   the hospital for narcotics addiction?

21              THE DEFENDANT:     Yeah, I was in reha~.I

22              THE COURT:   OK.     And how long ago was that?

23              THE DEFENDANT:      That was recent.   That was last year.

24              THE COURT:   In 2018?

25              THE DEFENDANT:     Mm-hmm.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           6
     Jccdtorp
                                   Plea
 1              THE COURT:   How long was that program?

 2              THE DEFENDANT:      Like two months you could say.

 3              THE COURT:   OK.     Are you still in that program, sir?

 4              THE DEFENDANT:     No.

 5              THE COURT:   Not anymore, OK.

 6              As you sit here today, are you under the influence of

 7   any mind-altering drug or alcoholic drink?

 8              THE DEFENDANT:     No.

 9              THE COURT:   OK.     Have you been able to understand

10   everything that I have said so far?

11              THE DEFENDANT:      Yes.

12              THE COURT:   OK.     And you were asked this before but I

13   just want to ask it again:           You have seen a copy of the

14   Superceding Information in this case, correct?

15              THE DEFENDANT:      Yes.

16              THE COURT:   Have you had a chance to read it?

17              THE DEFENDANT:      Yes.

18              THE COURT:   Have you had a chance to -- do you

19   understand what it says you did?

20              THE DEFENDANT:      Yes.

21              THE COURT:   OK.     Have you_had a chance to discuss the

22   charges and how you wish to plead with Ms. Levine?

23              THE DEFENDANT:      Yes.

24              THE COURT:   Are you satisfied with Ms. Levine's

25   representation of you?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          7
     Jccdtorp
                                   Plea
 1              THE DEFENDANT:      Yes.

 2              THE COURT:   Have you had a full opportunity to discuss

 3   this case with her?

 4              THE DEFENDANT:     Yes.

 5              THE COURT:   Are you ready to enter a plea today?

 6              THE DEFENDANT:     Yes.

 7              THE COURT:   Count One of the Superseding Information

 8   charges that you, Joshua 1orres, knowing that you had

 9   previously been convicted of a crime punishable by imprisonment

10   for a term exceeding one year, knowingly did possess

11   ammunition, namely, a Federal .38 caliber bullet, which had

12   previously been shipped and transported in interstate and

13   foreign commerce, in violation of 18 U.S.C., Section 922(g) (1).

14              Do you understand this charge?

15              THE DEFENDANT:     Yes.

16              THE COURT:   And how do you wish to plead?

17              THE DEFENDANT:      Guilty.

18              THE COURT:   OK.     With respect to the count charging

19   you with possession of ammunition, I want you to understand

20   that the maximum penalty is a prison term of ten years, a term

21   of supervised release of three years, a fine of as much as

22   $250,000 or twice what was gained because of the criminal

23   activity or twice what someone other than yourself lost because

24   of the criminal activity, and a mandatory special assessment of

25   $100.


                      SOUTHERN DISTRICT REPORTERS, ~.C.
                                (212) 805-0300
                                                                              8
     Jccdtorp
                                    Plea

 1              In addition, the Court could order you to pay

 2   restitution to any victims.

 3              Do you understand these maximum penalties that I have

 4   just described to you?

 5              THE DEFENDANT:      Yes.

 6              THE COURT:    OK.     Do you also understand that if as

 7   part of your sentence you are placed on a term of supervised

 8   release and you then violated the conditions of that release,

 9   you could face an additional term of imprisonment?

10              THE DEFENDANT:      Yes.

11              THE COURT:    You told me earlier you are a citizen of

12   the United States.      By law,       I must still tell you that if in

13   fact you are not a United States citizen, a guilty plea means

14   you may be removed from the United States and denied admission

15   to the United States or citizenship in the future.            Do you

16   understand that?

17              THE DEFENDANT:      Yes.

18              THE COURT:    OK.     Do you understand that you have a

19   right to plead not guilty to this charge and a right to a jury

20   trial, if you wish?

21              THE DEFENDANT:      Yes.

22              THE COURT:    Do you understand that if you pled not

23   guilty and went to trial, you would be presumed innocent and

24   the burden would be on the government to prove your guilt

25   beyond a reasonable doubt?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           9
     Jccdtorp
                                   Plea
 1              THE DEFENDANT:      Yes.

 2              THE COURT:   So I want you to understand that there are

 3   a number of other rights that you would have if you pled not

 4   guilty and went to trial.        If you went to trial, you would be

 5   entitled to be represented by an attorney at all stages of the

 6   case, and if you could not afford to hire an attorney, the

 7   Court would provide one to you for free.        At trial, you would

 8   be entitled to confront and cross-examine any witnesses called

 9   by the government to testify against you; you would be entitled

10   to testify on your own behalf; you could call witness and

11   present evidence; and the Court would compel the attendance of

12   witnesses you wished to call at trial.       At a trial you would

13   not be required to testify against yourself.

14              Do you understand all of those rights I have just

15   described?

16              THE DEFENDANT:     Yes.

17              THE COURT:   OK.    Do you understand that you give up

18   all these rights if you plead guilty?

19              THE DEFENDANT:     Yes.

20              THE COURT:   Do you und~rstand that if you enter a

21   guilty plea, you will not be able to withdraw the plea, there

22   will be no trial, and the only remaining step in this case will

23   be sentencing?

24              THE DEFENDANT:     Yes.

25              THE COURT:   OK.     Do you understand that even if you


                      ·SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         10
     Jccdtorp
                                    Plea
 1   are surprised or disappointed by your sentence, you will still

 2   be bound by your guilty plea?

 3              THE DEFENDANT:       Yes.

 4              THE COURT:    OK.     I have before me a letter dated

 5   December 2, 2019 from the U.S. Attorney to your attorney

 6   containing a plea agreement.

 7              Have you read that letter]

 8              THE DEFENDANT:       Yes.

 9              MS. LEVINE:    Your Honor,   if I may?

10              THE COURT:    Yes.

11              MS. LEVINE:    Before we get into the details of the

12   plea agreement,    I just want to place on the record that Judge

13   Marrero granted Mr. Torres permission to withdraw his

14   previously entered plea of guilty and replace it with the plea

15   that we are proceeding with today.

16              THE COURT:    OK.

17              MS. LEVINE:    And I think the Court may just want to

18   allocute Mr. Torres to make sure he understands that he wishes

19   to withdraw his previously entered plea of guilty.

20              THE COURT:    Certainly.

21              MS. LEVINE:    And that he understands this proceeding

22   is replacing the previous plea.

23              THE COURT:    I can certainly do that.

24              So, Mr. Torres, . I understand that you previously enter

25   a plea of not guilty in this case and that today you are here


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                          11
     Jccdtorp
                                    Plea

 1   to withdraw that not guilty plea, correct?

 2              MS. LEVINE:    I'm sorry, your Honor.    He previously

 3   entered a plea of guilty.

 4              THE, COURT:   Oh, guilty.    OK.

 5              MS. LEVINE:    We did a whole plea proceeding.

 6              THE COURT:    I see.

 7              MS. LEVINE:    There was a different plea agreement.

 8              THE COURT:    Understood.

 9              MS. LEVINE:    And Judge Marrero has authorized the

10   withdrawal of that guilty plea.

11              THE COURT:    I'm sorry.    OK.

12              So, Mr. Torres, you previously entered a guilty plea

13   to a different charging document, a different information.          Do

14   you recall that?

15              THE DEFENDANT:      Yes.

16              THE COURT:    OK.    And so the purpose of today's

17   proceeding is to withdraw your prior guilty plea to that other

18   charging document and to enter a new plea, a new guilty plea,

19   to the Superceding Information that we talked about before.

20              Do you understand that that's what we are doing today?

21              THE DEFENDANT:      Yes.

22              THE COURT:    OK.    And the plea agreement that I am

23   going to discuss in just a moment replaces the plea agreement

24   that may have been exchanged before in this case and that prior

25   plea agreement is no longer in effect.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                             12
     Jccdtorp
                                    Plea
 1              THE DEFENDANT:       Yes.

 2              THE COURT:    And so the plea agreement that is in place

 3   now and going forward is the one dated December 2, 2019 that I

 4   am about to describe in a moment.

 5              THE DEFENDANT:       Yes.

 6              THE COURT:    OK.      Is that sufficient, Ms. Levine?

 7              MS. LEVINE:     Yes.       Thank you.

 8              MR. LONGYEAR:       Yes, your Honor.

 9              THE COURT:    Thank you for the clarification.      I

10   appreciate it.

11              OK.   So turning to the December 2, 2019 letter from

12   the U.S. Attorney to your attorney containing the plea

13   agreement that is now in effect, and you, again, you've read

14   that with Ms. Levine?

15              THE DEFENDANT:       Yes.

16              THE COURT:    Did you sign it on the last page, sir?

17   That is your signature?

18              THE DEFENDANT:      Yes.

19              THE COURT:    OK.      And before you signed it, did you

20   discuss it with Ms. Levine?

21              THE DEFENDANT:       Yes.

22              THE COURT:    And did she explain to you all of its

23   terms and conditions?

24              THE DEFENDANT:       Yes.

25              THE COURT:    OK.      Apart from what is contained in the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                             13
      Jccdtorp
                                    Plea

 1    letter, apart from what's written in the December 2,       2019

 2    letter, have any promises been made to you in order to convince

 3    you to plead guilty?

 4               THE DEFENDANT:     No.

 5               THE COURT:   OK.     In reviewing the plea agreement,   I

 6    note that it contains an analys~s of how part of our law of

 7'   sentencing known as the Sentencing Guidelines may impact on any

 8    prison term in your case.        Based on that analysis, the

 9    agreement states the conclusion that the guideline sentencing

10    range can be expected to be from 57 to 71 months.

11               Do you understand that?

12               THE DEFENDANT:     Yes.

13               THE COURT:   OK.     Do you understand that the sentencing

14    judge, however, is not bound by the calculation in the letter

15    and he will be free to do hi~ own calculation, which may result

16    in a guideline range that's different than the one in the

17    letter?

18               THE DEFENDANT:     Yes.

19               THE COURT:   OK.     Do you understand that no matter what

20    sentencing range the sentencing judge believes is called for by

21    the guidelines, that range is just one of many factors that he

22    will consider in determining your sentence, and that he has the

23    discretion to give you a prison sentence below or above that

24    range, anywhere up to the maximum sentence of imprisonment of

25    ten years that I mentioned earlier?        Do you understand that?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                           14
     Jccdtorp
                                   Plea

 1              THE DEFENDANT:      Yes.

 2              THE COURT:   OK.     Do you also understand that under the

 3   terms of the plea agreement, if-the judge sentences you to a

 4   prison term that is 71 months or less, you are giving up your

 5   right to appeal that sentence or to challenge it in any other

 6   way such as through a writ of habeas corpus?        Do you understand

 7   that?

 8              THE DEFENDANT:     Yes.

 9              THE COURT:   OK.     Also, do you understand that the plea

10   agreement says you cannot appeal any fine of $150,000 or less

11   and that you cannot appeal any lawful sentence of supervised

12   release?

13              THE DEFENDANT:     Yes.

14              THE COURT:   OK.     Knowing all of this, do you still

15   wish to plead guilty to Count One of the Superseding

16   Information?

17              THE DEFENDANT:      Yes.

18              THE COURT:   Have any force or threats been used,

19   either direct or indirect, to influence how you plead today?

20              THE DEFENDANT:      No.

21              THE COURT:   OK.     Is your plea voluntary, made of your

22   own free will?

23              THE DEFENDANT:      Yes.

24              THE COURT:   OK.     Did" you in fact commit the offense

25   that is charged in Count One of the Superseding Information?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                               15
     Jccdtorp
                                     Plea
 1              THE DEFENDANT:        Yes.

 2              THE COURT:     OK.     Before I ask you to tell me what you

 3   did,   I will ask the government to summarize the elements of the

 4   offense and any evidence they would have offered at trial.

 5              MR. LONGYEAR:        Thank you, your Honor.

 6              Your Honor,    if this case were to proceed to trial, the

 7   government would have to prove the following elements beyond a

 8   reasonable doubt:       First, that the defendant knew that he had

 9   previously been convicted of a crime punishable by imprisonment

10   for a term exceeding one year; second, the defendant knowingly

11   possessed the ammunition as charged; third, at the time the

12   defendant possessed the ammunition, the defendant had been

13   previously convicted of a crime punishable by imprisonment for

14   a term exceeding one year; and, fourth, that the possession of

15   the firearm was in or affecting interstate commerce.

16              In addition, the government would have to prove by a

17   preponderance of the evidence that the possession of the

18   ammunition took place in the Southern District of New York.

19   Here, the government W?Uld proffer that the defendant possessed

20   the ammunition in the Bronx.

21              With respect to the evidence at trial, the evidence

22   would consist of, among other things, surveillance video

23   showing the defendant in possession of a firearm and also which

24   was loaded and discharged.             It would include the defendant's

25   prior felony conviction in state court·as well as ATF reports


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                              16
     Jccdtorp
                                    Plea
 1   showing that the ammunition had in fact moved in interstate

 2   commerce.

 3               THE COURT:   OK.     Thank you, Mr. Longyear.

 4               Mr. Torres, can ~ou tell me in your own words what you

 5   did that makes you guilty of the charges against you?

 6               THE DEFENDANT:      On about January 8th, 2019 -- 2019

 7   I possessed ammunition.         I was in the Bronx at the time.

 8   Before that I was convicted of a felony.         I   served an upstate

 9   sentence to one to three years.         I knew possessing the

10   ammunition was wrong and I really regret my actions for that

11   night.

12               THE COURT:   OK.     Thank you.

13               Are there any other questions that the government

14   would like me to ask?

15               MR. LONGYEAR:      I know it is inferred from the

16   allocution but just that prior to his possession of the

17   ammunition, he knew he was a felon?

18               THE COURT:   Sir, did you know before you possessed the

19   ammunition that you had been convicted of a felony subject to a

20   sentence of imprisonment longer than one year?

21               (Pause)

22               THE DEFENDANT:      Yes.

23               THE COURT:   OK.

24               THE DEFENDANT:      Yes.

25               THE COURT:   Any further questions, Ms. Levine?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                             17
     Jccdtorp
                                     Plea
 1               MS. LEVINE:     No.     Thank you, your Honor.

 2               THE COURT:    OK.      On the basis of the defendant's

 3   responses to my questions and my observation of his demeanor, I

 4   find that he is fully competent to enter an informed plea at

 5   this time.     I also conclude that he understands the nature of

 6   the charge and the consequences of his plea.             Finally, I'm

 7   satisfied that his plea is voluntary and that there is a

 8   factual basis for it.        Accordingly, I recommend that the

 9   proffered plea to Count One of the Superseding Information be

10   accepted.

11               A presentence investigation report is hereby ordered.

12               Has Judge Marrero set a sentencing date?

13               MR. LONGYEAR:       He has, your Honor.     February 28, 2020,

14   at 2 p.m.

15               THE COURT:    So, Mr. Torres, your sentencing will take

16   place in front of Judge Marrero on February 28, 2020 at 2 p.m.

17               Do you have a different date, Ms. Levine?

18               MS. LEVINE:     Yes.       Can I just check on it?

19               THE COURT:    Sure.      Of course.

20               MS. LEVINE:     Actually, does the Court have the

21   one-page order that we handed up?

22               THE COURT:    It says February 28, 2020, at 2 Ip.m.

23               MS. LEVINE:     Great.       Then that is fine.

24               Lastly, if the Court can just indicate on the

25   paperwork to Probation that this would be an update of the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                         18
     Jccdtorp
                                    Plea
 1   prior presentence investigation?

 2              THE COURT:    All right.     So this would be an update of

 3   the presentence report?

 4              MS. LEVINE:     Precisely.

 5              THE COURT:    OK.

 6              MS. LEVINE:     Thank you.

 7              THE COURT:    Mr. Longyear, the prosecution case summary

 8   for purposes of the presentence report should be delivered to

 9   Probation no later than 14 days from today.

10              And, Ms. Levine, you and Mr. Torres should be

11   available to be interviewed by Probation no later than 14 days

12   from today for any updates as well.

13              MS. LEVINE:     Yes, your Honor.

14              THE COURT:    Anything further from either side?

15              MR. LONGYEAR:       No, your Honor.   Thank you.

16              MS. LEVINE:     No, your Honor.

17              THE COURT:    Thank you.

18              Thank you, Mr. Torres.

19              (Adjourned)

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                     U.S. Department of Justice
                  0RIGlr'-1 I\                       United States Attorney
                                                     Southern District ofNew York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007


                                                      December 2, 2019

BY ELECTRONIC MAIL

Sylvie Levine, Esq.
Federal Defenders of New York
52 Duane Street,. 10th Floor
New York, NY 10007
sylvie_ levine@fd.org

         Re:    United States v. Joshua Torres, S1 19 Cr. 287

Dear Ms. Levine:

        This letter sets forth the agreement (the "Agreement") between the Office of the United
States Attorney for the Southern District of New York ("this Office") and defendant Joshua Tones
("the defendant").

        On or about April 23, 2019, the defendant pled guilty to a one-count Information chmging
him with using, carrying, and possessing a firefil'ill, which was brandished, during and in relation
to, and in furtherance of, a drug trafficking crime for which he may be prosecuted in a comt of the
United States, in violation of Title 18, United States Code, Sections-924(c)(l)(A)(i) and (ii) (the
"April 2019 Information"). Prior to the defendant's plea, the parties entered into a plea agreement
dated Mmch 18, 2019 (the "Mmch 18, 2019 Agreement"). After discussion between the parties,
and in order to avoid further litigation, the patties have agreed to the terms of this Agreement.

         The parties will accept the defendant's plea upon the following conditions: (1) he agrees
to withdraw his previously enterecl plea of guilty to the April 2019 Information; (2) he agrees to
plead guilty to the chai·ges contained in superseding Inf01mation Sl 19 Cr. 287 (VM) (the
"S 1 •Information"); and (3) he agrees to the terms of this Agreement, which supersedes the March
18, 2019 Agreement in all respects.

           On the understandings specified herein, this Office will accept a guilty plea from the
   defendant to Count One of the S 1 Inf01mation. Count One chmges that on or about January 8,
   2019, the defendant possessed ammunition in and affecting commerce after having been convicted
   of a felony, in violation of Title 18, United States Code, Section 922(g)(l). This chmge cmries a
·· maximum sentence of ten years' imprisonment; a maximum te1m of supervised release of three
   years; a maximum fine, pursuant to Title 18, United States Code, Section 3571, of the greatest of
   $250,000, twice the gross pecuniai·y gain derived from the offense, or twice the gross pecuniary
   loss to persons other than the defendant resulting from the offense; and a mandatory $100 special
   assessment.


2019.07.08
                                                                                                Page2



        In consideration of the defendant's plea to the above offense, the defendant will not be
further prosecuted criminally by this Office (except for criminal tax violations, if any, as to which
this Office cannot, and does not, make any agreement) for (i) his possession of ammunition after
having been convicted of a felony on or about January 8, 2019, as charged in Count One of the S1
Information, it being understood that this agreement does not bar the use of such conduct as a
predicate act or as the basis for a sentencing enhancement in a subsequent prosecution including,
but not limited to, a prosecution pursuant to 18 U.S.C. §§ 1961 et seq. In addition, at the time of
sentencing, the Government will move to dismiss any open Count(s) against the defendant. The
defendant agrees that with respect to any and all dismissed charges he is not a "prevailing party"
within the meaning of the "Hyde Amendment," Section 617, P.L. 105-119 (Nov. 26, 1997), and
will not file any claim under that law.

         It is further understood that the defendant shall make restitution in an amount to be
specified by the Court in accordance with Title 18, United States Code, Sections. 3663, 3 663A, and
3664. This amount shall be paid according to a plan established by the Co111t.

         In consideratj.on of the foregoing and pursuant to United States Sentencing Guidelines
("U.S.S.G." or "Guidelines") Section 6B 1.4, the parties hereby stipulate to the following:

         A. Offense Level

             1. The Guidelines provisions in effect as ofNovember 1, 2018 apply in this case.

        2. The Guidelines provision applicable to the crime charged in Count One is U.S.S.G.
§ 2K.2.1.

       3. Pursuant to U.S.S.G. § 2K.2.l(a)(4), the base offense level for Count One is 20 because
the defendant committed the instant offense subsequent to sustaining one felony conviction of a
crime of violence - specifically, the conviction described in paragraph B. l below.

       4. Pursuant to U.S.S.G. § 2K.2.l(b)(6)(B), 4 points are added because the firearm was
used or possessed in connection with another felony offense, to wit, the shooting of another
individual. 1

        Assuming the defendant clearly demonstrates acceptance of responsibility, to the
satisfaction of the Government, through his allocution and subsequent conduct prior to the
imposition of sentence, a two-level reduction will be warranted, pursuant to U.S.S.G. § 3El.l(a).
Furthermore, assuming the defendant has accepted responsibility as described in the previous

1 Pursuant  to U.S.S.G. § 2K2.l(c), the applicable Guideline to the shooting would be U.S.S.G.
§ 2A2.2 for Aggravated Assault. Applying a base offense level of 14, with the specific offense
characteristics of discharging a firearm (U.S.S.G. § 2A2.2(b)(2)(A)) and the victim suffering
serious bodily injury (U.S.S.G. § 2A2.2(b)(3)(B), the total offense level would be 24.
Accordingly, because the offense level is the same, the offense level under U.S.S.G. §§ 2K.2.l(a)-
(b) applies.


2019.07.08
                                                                                             Page 3


sentence, the Government will move at sentencing for an additional one-level reduction, pursuant
to U.S.S.G. § 3El. l(b), because the defendant gave timely notice of his intention to enter a plea of
guilty, thereby permitting the Govemment to avoid preparing for trial and pe1mitting the Court to
allocate its resources efficiently.

             In accordance with the above, the applic"able Guidelines offense level is 21.

             B. Criminal History Category

       Based upon the infmmation now available to this Office (including representations by the
defense), the defendant has seven criminal history points calculated as follows:

       1. On or about October 28, 2014, the defendant was convicted in Bronx County Supreme
Cami of Robbery in the Third Degree, a felony, in violation of New York Penal Law§ 160.05,
and was sentenced to three years' probation. Because the defendant was adjudicated a youthful
offender, this conviction results in one criminal history point pursuant to U.S.S.G.
§ 4Al.2(d)(2)(B).

       2. On or about October 14, 2017, the defendant was convicted in New York County
Criminal Court of Petit Larceny, a misdemeanor, in violation of New York Penal Law§ 155.25,
and was sentenced to time served. Pursuant to U.S.S.G. § 4Al.l(c), this conviction results in one
criminal histmy point.

       3. On or about Januruy 24, 2018, the defendant was convicted in Westchester County
Com1: of Criminal Possession of a Firearm, a felony, in violation of New York Penal Law § 265.01-
B, and was sentenced to one to three years' imprisonment. Pmsuant to U.S. S. G. § 4Al .1 ( a), this
conviction results in three criminal history points.

       4. Because the instant offense was committed while the defendant was on probation, two
criminal history points are added pursuant to U.S.S.G. § 4Al.l(d).

         In accordance with the above, the defendant's Criminal History Category is IV.

             C. Sentencing Range

       Based upon the calculations set f011:h above, the defendant's Guidelines range would be 57
to 71 months' imprisonment (the "Stipulated Guidelines Range"). In addition, after determining
the defendant's ability to pay, the Com1: may impose a fine pursuant to U.S.S.G. § 5El.2. At
Guidelines level 21, the applicable fine range is $15,000 to $150,000.

       The parties agree that neither a downward nor an upward depa1iure from the Stipulated
Guidelines Range set forth above is warranted. Accordingly, neither party will seek any departure
or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party in any
way suggest that the Probation Office or the Com1: consider such a- depaiiure or adjustment under
the Guidelines.




2019.07.08
                                                                                             Page4


        The parties agree that either patty may seek a sentence outside of the Stipulated Guidelines
Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
States Code, Section 3553(a).

         Except as provided in any written Proffer Agreement that may have been entered into
between this Office and the defendant, nothing in this Agreement limits the right of the patties
(i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
arguments regarding where within the Stipulated Guidelines Range (or such other range as the
Court may determine) the defendant should be sente:p.ced and regarding the factors to be considered
in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iii) to seek an
appropriately adjusted Guidelines range if it is determined based upon new information that the
defendant's criminal hist01y catego1y is different :from that set fo1th above; and (iv) to seek an
appropriately adjusted Guidelines range or mandatory minimum term of imprisonment if it is
subsequently determined that the defendant qualifies as a career offender under U.S.S.G. § 4Bl.1.
Nothing in this Agreement limits the right of the Govemment to seek denial of the adjustment for
acceptance of responsibility, see U.S. S. G. § 3E1.1, regardless of any stipulation set fmth above, if
the defendant fails clearly to demonstrate acceptance of responsibility, to the satisfaction of the
Govemment, thrnugh his allocution and subsequent conduct prior to the imposition of sentence.
Similarly, nothing in this Agreement limits the right of the Govemment to seek an enhancement
for obstrnction of justice, see U.S.S.G. § 3Cl.l, regai·dless of any stipulation set forth above,
should· it be determined that the defendant has either (i) engaged in conduct, unknown to the
Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
(ii) committed another crime after signing this Agreement.

        It is understood that pursuant to U.S.S.G. § 6Bl.4(d), neither the Probation Office nor the
Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
determination of the proper Guidelines to apply to the facts. In the event that the Probation Office
or the Comt contemplates any Guidelines adjustments, depa1tures, or calculations different :from
those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
the parties reserve the right to answer any inquiries and to make all appropriate arguments
conceming the same.

       It is understood that the sentence to be imposed upon the defendant is determined solely
by the Comt. It is fmther understood that the Guidelines are not binding on the Comt. The
defendant aclmowledges that his entry of a guilty plea to the charged offenses authorizes the
sentencing court to impose any sentence, up to and including the statutory maximum sentence.
This Office cannot, and does not, make any promise or representation as to what sentence the
defendant will receive. Moreover, it is understood that the defendant will have no right to
withdraw his plea of guilty should the sentence imposed by the Court be outside the Guidelines
range set forth above.

       It is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
challenge, including but not limited to an application under Titie 28, United States Code, Section
2255 and/or Section 2241, of any sentence within or below the Stipulated Guidelines Range of 57
to 71 months' imprisonment and (ii) that the Government will not appeal any sentence within or
above the Stipulated Guidelines Range. This provision is binding on the parties even if the Comi



2019.07.08
                                                                                               Page 5


employs a Guidelines analysis different from that stipulated to herein. FU1ihe11nore, it is agreed
that any appeal as to the defendant's sentence that is not foreclosed by this provision will be limited
to that po1iion of the sentencing calculation that is inconsistent with (or not addressed by) the
above stipulation. The parties agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concUITently with the undischarged p01iion of
any other sentence of imprisonment that has been imposed on :the defendant at the time of
sentencing in this case. The defendant further agrees not to appeal any term of supervised release
that is less than or equal to the statutory maximum. The defendant also agrees not to appeal any
fine that is less than or equal to $150,000, and the Government agrees not to appeal any fine that
is greater than or equal to $15,000. The defendant also agrees not to appeal any special assessment
that is less than or equal to $100. Notwithstanding the foregoing, nothing in this paragraph shall
be construed to be a waiver of whatever rights the defendant may have to assert claims of
ineffective assistance of counsel, whether on direct appeal, collateral review, or otherwise. Rather,
it is expressly agreed that the defendant reserves those rights.                               ·

        The defendant hereby acknowledges that he has accepted this Agreement and decided to
plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
and all right to withdraw his plea or to attack his conviction, either on direct appeal or collaterally,
on the ground that the Government has failed to produce any discovery material, Jencks Act
material, exculpatory material pursuant to Brady v. Ma1yland, 373 U.S. 83 (1963), other than
info1mation establishing the factual innocence of the defendant, or impeachment material pursuant
to Giglio v. United States, 405 U.S. 150 (1972), that has not already been produced as of the date
of the signing of this Agreement.

        The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
conviction malce it very likely that his removal from the United States is presumptively mandatory
and that, at a minimUin, he is at risk of being removed or suffering other adverse immigration
consequences. If the defendant is a naturalized citizen of the United States, he recognizes that
pleading guilty may have consequences with respect to the defendant's immigration status. For
example, under federal law, an individual may be subject to denaturalization and removal if his
naturalization was procured by concealment of a material fact or by willful misrepresentation, or
otherwise illegally procm;ed. The defendant aclmowledges that he has discussed the possible
immigration consequences (including removal or denaturalization) of his guilty plea and
conviction with defense counsel. The defendant affo.ms that he wants to plead guilty regardless
of any immigration or denaturalization consequences that may result from the guilty plea and
conviction, even if those consequences include denaturalization and/or removal from the United
States. The defendant understands that denatmalization and other immigration consequences are
typically the subject of a separate proceeding, and the defendant understands that no one, including
his attorney or the District Court, can predict with certainty the effect of the defendant's conviction
on the defendant's immigration or naturalization status. It is agreed that the defendant will have
no right to withdraw his guilty plea based on any actual or perceived adverse immigration
consequences (including removal or denaturalization) resulting from the guilty plea and
conviction. It is fuliher agreed that the defendant will not challenge his conviction or sentence on
direct appeal, or through litigation under Title 28, United States Code, Section 2255 and/or Section
2241, on the basis of any actual or perceived adverse immigration consequences (including
removal or denatmalization) resulting from his guilty plea and conviction.


2019.07.08
                                                                                           Page 6



        It is further agreed that should the conviction following the defendant's plea of guilty
pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-baned
by the applicable statute of limitations on the date of the signing of this agreement (including any
counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
be commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-baired on the date that this Agreement
is signed.

       It is further understood that this Agreement does not bind any federal, state, or local
prosecuting authority other than this Office.




2019.07.08
                                                                                        Page7



       Apart from any written Proffer Agreement(s) that may have been entered into between this
Office a.nd defendant, this Agreement supersedes any prior understandings, promises, or
conditions between this Office and the defendant. No additional understandings, promises, or
conditions have been entered into other than those set forth in this Agreement, and none will be
entered into unless in writing and signed by all parties.

                                                   Very truly yours,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                            By:
                                                   Michael D. Longyear
                                                   Assistant United States Attorney
                                                   (212) 637-2223




                                                     ichael Gerber, Co-Chief
                                                   Lauren Potter, Co-Chief
                                                   Violent and Organized Crime Unit


AGREED AND CONSENTED TO:




                                                   DATE


APPROVED:


Syl~q.                                             DATE/         •
Attorney for Joshua Torres




2019.07.08
                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew '.s Plaza
                                                     New York, New York 10007


                                                     December 13, 2019

BY HAND

The Honorable Victor Marrero
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Joshua Torres, S119 Cr. 287 (VM)

Dear Judge Marrero:

        The Government respectfully submits this letter to request that the Court accept the guilty •
plea of the above-captioned defendant. The defendant pleaded guilty in front of United States
Magistrate Judge Sarah L. Cave on December 12, 2019. Copies of a proposed Order accepting
the plea, the Superseding Information, the transcript of the plea proceeding, and the plea agreement
are enclosed.

       After conferring with Your Honor's chambers, sentencing has been scheduled for February
28, 2020 at 2:00 p.m.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:            s/
                                                     Michael D. Longyear
                                                     Assistant United States Attorney
                                                     (212) 637-2223

cc:    Sylvie Levine,_Esq. (by electronic mail)
